Case 1:20-sw-00020-DAR Document 3 Filed 02/03/20 Page 1of 3

AO 93C (08/18) Warrant by Tele or Other Reliable Electronic Means aH Or iginal oO Duplicate Or iginal

UNITED STATES DISTRICT COURT

for the

District of Columbia

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)
Three U.S. POSTAL PARCELS LOCATED AT THE
WASHINGTON GENERAL MAIL FACILITY IN
WASHINGTON, DC UNDER RULE 41

Case No. 20-SW-20

— ee ee ee ee

WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

To: — Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located in the District of Columbia
(identify the person or describe the property to be searched and give its location):

SEE ATTACHMENT A

 

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

CONTRABAND CONTROLLED SUBSTANCES

YOU ARE COMMANDED to execute this warrant on or before January 31, 2020 (not to exceed 14 days)
@ inthe daytime 6:00 a.m. to 10:00 p.m. Cat any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to Deborah A. Robinson, U.S. Magistrate Judge
(United States Magistrate Judge)

 

© Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

 

0 for days (not to exceed 30) © until, the facts justifying, the later specific date of
Deborah A. Digitally signed by Deborah A.
. Robinson
Date and time issued: January 17, 2020 Robinson Date: 2020.01.17 11:36:04 -05'00'

 

 

Judge's signature

City and state: Washington, DC Deborah A. Robinson, U.S. Magistrate Judge

Printed name and title

 
Case 1:20-sw-00020-DAR Document 3 Filed 02/03/20 Page 2 of 3
AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (Page 2)

Return

 

Case No.: Date and time warrant executed: Copy of warrant and ee left with:
20-SW-20 p-17 20? 3:18 PA Us

 

 

 

Inventory made in the presence of: }=——~—
—Lwsp B. Ha-rie

Inventory of the property taken and name(s) of any person(s) seized:

See At+b 4,

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: [-2]-20 \ e~___ 0

Executing officer's signature

i Usseny Fost. | tost d/l

Printed name and title

 

 

 
Case 1:20-sw-00020-DAR Document 3 Filed 02/03/20 Page 3 of 3

 

Subject | Express (E) or Priority (P) | Property Seized
Parcel | and Tracking ID number

 

 

1. (P) 9505 5150 7317 0009 Approximately 545 grams of a green, leafy, plantlike
2631 14 substance suspected to be marijuana, inside one heat
sealed bag.
2. (P) 9505 5163 3698 0013 Approximately 1395 grams of a green, leafy,
4203 27 plantlike substance suspected to be marijuana, inside

three heat sealed bags.

 

 

3 (P) 9505 5163 3698 0013 Approximately 1445 grams of a green, leafy,
4203 34 plantlike substance suspected to be marijuana, inside
three heat sealed bags.

 

 

 

 
